Citation Nr: 1423874	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  07- 34 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diverticulosis, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from March 1968 to March 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2006 rating decision in which the RO, inter alia, denied service connection for diverticulosis and shingles.

In August 2009, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In November 2009, August 2011 and again in November 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  Most recently, after accomplishing further action, the AMC continued to deny the claim (as reflected in a January 2014 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals an April 2014 Informal Hearing Presentation submitted by the Veteran's representative.  In addition, the remaining documents contained in the Virtual VA and VBMS files consist of various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For reasons expressed below, the claim on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.





REMAND

Unfortunately, the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the claim for service connection for diverticulosis, and as detailed in the Board's previous remands, an etiology opinion was obtained in November 2011.  The examiner provided an opinion as to both direct and secondary service connection, noting that the exact etiology of diverticulosis was not known.  However, in September 2013, the Veteran's representative submitted multiple articles and extracts which detailed the effects of PTSD, including its impact on the gastrointestinal system.  The Veteran's representative has also argued that the VA's own research supports the contention that PTSD aggravated the claimed disability.  As a result, in November 2013, the Board found that another etiological opinion as to both direct and secondary service connection was to be obtained.  The Board specifically instructed that the documents submitted or referenced by the Veteran's representative in its September 2013 Informal Hearing Presentation were to be considered.

Pursuant to the remand, an additional opinion was provided in in January 2014.   The examiner opined that it was less likely than not that the Veteran's claimed diverticulosis was incurred in or caused by the claimed in-service injury, event or illness, reasoning that the cause of sigmoid diverticulosis was unknown, that association with PTSD was "not a recognized factor" and that no supportive literature has shown that PTSD affected diverticular disorder.  However, this examiner failed to provide a rationale for his opinion as to direct service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Moreover, the examiner did not provide an etiological opinion as to secondary service connection nor did he address the various internet articles which appear to suggest that PTSD could worsen gastrointestinal symptoms.

Hence, the AOJ should obtain from the physician who evaluated the Veteran in connection with the current claim in January 2014.  The AOJ should only arrange for further examination of the Veteran with regards to his claim if the prior examiner is unavailable, or if further examination of the Veteran is deemed necessary.

Additionally, in the November 2013 remand, the Board directed that the Veteran's updated VA treatment records (dated since February 2009) from the VA Medical Center (VAMC) in Salisbury should be associated with the claims file.  There is no indication that this development had been undertaken.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, prior to obtaining further medical opinion, the AOJ should obtain from the Salisbury VAMC records of pertinent treatment of the Veteran, since February 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.   

Further, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A.§ 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Salisbury VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the January 2014 gastrointestinal examiner.  

If the examiner who provided the January 2014 opinion is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by an appropriate physician, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.




For diagnosed diverticulosis, the physician should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was incurred in or aggravated by active service; or if not (b) was caused or is aggravated by service-connected PTSD.  If aggravation of a nonservice-connected condition by a service-connected disability is found, the physician should attempt to quantify the degree of additional disability resulting from such aggravation.

In rendering the requested opinion, the examiner must consider and discuss all pertinent evidence and lay assertions, to include the Veteran's contention that his service-connected PTSD caused or aggravated his diverticulosis.  This consideration should include the documents submitted or referenced by the Veteran's representative in its September 2013 Informal Hearing Presentation.

All examination findings (if any), along with complete rationale for the conclusions reached, must be provided.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence (to include any evidence received since the January 2014 SSOC) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

